Citation Nr: 1417395	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  05-25 847	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a splenectomy, granted under 38 U.S.C.A. § 1151. 

2.  Entitlement to secondary compensation for a bowel obstruction as a residual of a splenectomy, granted under 38 U.S.C.A. § 1151. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to February 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran attended a hearing before the undersigned in July 2006. The appeal was remanded for additional development in July 2007 and June 2010.

The Board previously remanded this case in June 2010.  In the remand, the Board found that a statement of the case (SOC) was never issued for entitlement to secondary compensation for a heroin addiction and a seizure disorder as a residual of a splenectomy, granted under 38 U.S.C.A. § 1151; entitlement to service connection for generalized anxiety disorder; and entitlement to a total rating based on individual unemployability (TDIU).  In accordance with Manlicon v. West, 12 Vet. App. 238 (1999), the Board instructed the RO to issue an SOC and provide the Veteran an opportunity to perfect his appeal.  The RO issued a SOC in September 2013 for the aforementioned issues; however, the Veteran did not perfect his appeal within 60 days, as required.  Accordingly, the RO's decision became final and those issues are no longer before the Board.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1955 to February 1959.

2.  The Board was notified by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California that the appellant died in February 2014.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


